UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-4570 Name of Registrant: Vanguard New York Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2009  November 30, 2010 Item 1: Reports to Shareholders Vanguard New York Tax-Exempt Funds Annual Report November 30, 2010 Vanguard New York Tax-Exempt Money Market Fund Vanguard New York Long-Term Tax-Exempt Fund > After generating exceptional results a year ago, tax-exempt municipal bonds generally posted low- to mid-single-digit returns for the 2010 fiscal year. Money market fund returns continued to hover near zero. > For the 12 months ended November 30, 2010, Vanguard New York Tax-Exempt Money Market Fund returned 0.10%, a record low that was still slightly ahead of the average return of its state peer group. > Vanguard New York Long-Term Tax-Exempt Fund returned 4.20% for Investor Shares and 4.28% for Admiral Shares, trailing its comparative standards. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Advisors Report. 8 New York Tax-Exempt Money Market Fund. 11 New York Long-Term Tax-Exempt Fund. 28 About Your Funds Expenses. 58 Glossary. 60 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. Cover photograph: Jean Maher. Your Funds Total Returns Fiscal Year Ended November 30, 2010 Taxable- SEC Equivalent Income Capital Total Yields Yields Returns Returns Returns Vanguard New York Tax-Exempt Money Market Fund 0.13% 0.22% 0.10% 0.00% 0.10% New York Tax-Exempt Money Market Funds Average 0.01 New York Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper Inc. Vanguard New York Long-Term Tax-Exempt Fund Investor Shares 3.08% 5.21 % 3.93% 0.27% 4.20% Admiral Shares 3.16 5.34 4.01 0.27 4.28 Barclays Capital 10 Year Municipal Bond Index 5.51 New York Municipal Debt Funds Average 4.77 New York Municipal Debt Funds Average: Derived from data provided by Lipper Inc. 7-day SEC yield for the New York Tax-Exempt Money Market Fund; 30-day SEC yield for the New York Long-Term Tax-Exempt Fund. The calculation of taxable-equivalent yield assumes a typical itemized tax return and is based on the maximum federal tax rate of 35% and the maximum income tax rate for the state. Local taxes were not considered. Please see the prospectus for a detailed explanation of the calculation. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Funds Performance at a Glance November 30, 2009 , Through November 30, 2010 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard New York Tax-Exempt Money Market Fund $1.00 $1.00 $0.001 $0.000 Vanguard New York Long-Term Tax-Exempt Fund Investor Shares $11.01 $11.04 $0.429 $0.000 Admiral Shares 11.01 11.04 0.438 0.000 1 Chairmans Letter Dear Shareholder: Traditionally, municipal bonds have often been seen as the investment equivalent of your grandfathers sedanstaid but generally safe and reliable. After staging an impressive recovery a year ago, munis were indeed fairly steady in the 2010 fiscal yearuntil a late-summer rally, which was followed by a sharp reversal. November was the most volatile month in the municipals market since the financial crisis erupted in the fall of 2008. Still, despite a decline of more than 2% in November, Vanguard New York Long-Term Tax-Exempt Fund returned about 4% for the 12 months ended November 30. Almost all of the funds return came from income rather than capital appreciation. Because of its high-quality orientation, the fund lagged the average return of New York state peer funds, which benefited from the markets sizable appetite for risk during much of 2010. On November 30, the funds 30-day SEC yield for Investor Shares was 3.08%, down 3.32% from a year earlier. Vanguard New York Tax-Exempt Money Market Fund returned 0.10%, its lowest fiscal-year return ever. With short-term interest rates anchored near zero for almost two years by Federal Reserve policy, the funds ending yield was 0.13%, almost unchanged from 0.11% a year ago. On a taxable-equivalent basis, each funds yield was higher, as shown on page 1. Note: The funds are permitted to invest in securities whose income is subject to 2 the alternative minimum tax (AMT). As of November 30, the Long-Term Fund owned no securities that would generate income distributions subject to the AMT, but the Money Market Fund did. Also, please note that as part of our ongoing efforts to lower the cost of investing for all of our clients, we have broadened the availability of our lower-cost Admiral Shares, reducing the Admiral minimums for most of our actively managed funds from $100,000 to $50,000. Bonds produced good returns amid fiscal and monetary drama Although global stock markets produced superior returns, bond markets provided the more dramatic setting in the past year. The yield of the 10-year U.S. Treasury note declined sharply as a variety of forcesincluding Europes sovereign debt crisis and anticipation that the Federal Reserve would begin a new round of Treasury buyingdrove investors into low-yielding government bonds. The municipal bond market contended with somewhat sensational headlines about the strains on state and local budgets, and also with changes in the composition of the bond supply resulting largely from the fast-growing issuance of Build America Bonds (BABs). The broad U.S. bond market returned about 6% for the full year, while the tax-exempt municipal market returned almost 5%. Market Barometer Average Annual Total Returns Periods Ended November 30, 2010 One Three Five Year Years Years Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 6.02% 6.39% 6.23% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 4.76 4.86 4.67 Citigroup Three-Month U.S. Treasury Bill Index 0.12 0.79 2.36 Stocks Russell 1000 Index (Large-caps) 11.48% -4.66% 1.30% Russell 2000 Index (Small-caps) 26.98 -0.37 2.79 Dow Jones U.S. Total Stock Market Index 13.39 -3.88 1.84 MSCI All Country World Index ex USA (International) 5.69 -7.41 4.69 CPI Consumer Price Index 1.14% 1.35% 2.06% 3 As bond prices rise and yields decline, the opportunity for continued strength in the bond market diminishes. Near the end of the period, prices retreated in both the taxable and tax-exempt markets. Periods of strength and weakness added up to solid stock returns Stock prices followed a tortuous path to solid 12-month gains. Strength at the start of the year was followed by a summer of weakness and then an autumn revival. The broad U.S. stock market returned more than 13% for the period. Non-U.S. markets had a more modest return approaching 6%, restrained by the fiscal and political dramas in Europe and the dollars gains relative to the euro. A volatile second half crimped full-year returns It was an uneventful year for money market funds. Their rock-bottom interest rates kept investors generally focused on the higher yields available on longer-term securities. With the help of its low expense ratio, the New York Tax-Exempt Money Market Fund stayed a step ahead of its peer groups average return. In contrast, the municipal bond market encountered some turbulence in the second half of the year. After a relatively stable first half, municipal bond prices rallied in July and even more in Augustthanks in part to a relatively light supply of new tax-exempt bonds, the possibility of Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average New York Tax-Exempt Money Market Fund 0.17%  0.55% New York Long-Term Tax-Exempt Fund 0.20 0.12% 1.08 The fund expense ratios shown are from the prospectus dated April 22, 2010, and represent estimated costs for the current fiscal year. For the fiscal year ended November 30, 2010, the funds expense ratios were: for the New York Tax-Exempt Money Market Fund, 0.17%; and for the New York Long-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares. Peer-group expense ratios are derived from data provided by Lipper Inc. and capture information through year-end 2009. Peer groups: For the New York Tax-Exempt Money Market Fund, New York Tax-Exempt Money Market Funds; for the New York Long-Term Tax-Exempt Fund, New York Municipal Debt Funds. 4 higher federal income tax rates after 2010, and slow economic growth (which kept a lid on interest rates). In late August, yields fell to three-decade lows across many maturities in the broad municipal market. November saw a dramatic turnabout, driven in part by the potential implications of election results and the Feds second round of Treasury bond purchases. Other factors included the prospect of an abundant supply of tax-exempt issues and some (briefly) encouraging jobs reports pointing to a stronger economy and possibly higher interest rates. As Treasury yields rose, tax-exempt bond yields also climbedand prices fell. In November, the tax-exempt yields of several maturities of AAA-rated general-obligation bonds rose above those of comparable-term taxable Treasuriesan atypical relationship last seen in spring 2009. Fiscal strains posed challenges; BABs helped ease the pain The muni markets ups and downs took place against a backdrop of fiscal challenges. Even as state revenue collectionsincluding New Yorksbegan to improve after the worst financial setbacks since the Great Depression, the budget gaps faced by many states and municipalities remained sobering. New York state legislators were about four months late in passing the budget for the 2011 fiscal year as they looked for ways to raise taxes and cut spending. Still, the state unemployment rate has remained Total Returns Ten Years Ended November 30, 2010 Average Annual Return New York Tax-Exempt Money Market Fund 1.78% New York Tax-Exempt Money Market Funds Average 1.41 New York Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper Inc. New York Long-Term Tax-Exempt Fund Investor Shares 4.90% Barclays Capital 10 Year Municipal Bond Index 5.57 New York Municipal Debt Funds Average 4.29 New York Municipal Debt Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. 5 below the national average and Wall Street, an engine of the Empire States economy, appears on track for another profitable yearbut with fewer jobs. Across the nation, state and local authorities are grappling with how to pay for public-sector workers post-employment benefits such as pensions and retiree health care. In New York, for example, most newly hired state employ-ees are now required to contribute more to their pension benefits. The fiscal crunch has been tempered somewhat by the generous federal interest rate subsidies available through the BABs program, which has its roots in the difficulties faced by state and local borrowers during the nations financial crisis. (Your funds do not hold these bonds because they are taxable.) More than $165 billion of BABs have been issued nationwide since the program was introduced in early 2009 as part of the massive federal stimulus package. BABs have diminished the issuance of new tax-exempt bonds: In calendar year 2010 through November, tax-exempt supply fell to its lowest level in about a decade. This shortage, especially in bonds of longer maturities, led investors to bid up tax-exempt pricesat least, until November. New York State ranked second, behind California, in the amount of BABs sold by all issuers from 2009 through November 30, 2010. And two New York City issuersthe Municipal Water Finance Authority and the Transitional Finance Authoritywere among the November stampede of borrowers seeking to take advantage of the expiring interest rate subsidy. (Congress allowed the BABs program to expire as scheduled on December 31. With borrowers rushing to beat the deadline, taxable municipal bond issuance during December appeared on target to exceed tax-exempt issuance for the first month ever.) For more information on the funds positioning and performance during the past year, please see the Advisors Report following this letter. A conservative approach has proven its worth Over the years, the funds advisor, Vanguard Fixed Income Group, has focused on high-quality tax-exempt securities. This approach, along with disciplined portfolio management and low costs, has rewarded shareholders. For the ten years ended November 30, 2010, the average annual returns of the New York State Tax-Exempt Funds exceeded the funds peer averages by margins considered significant in the world of fixed income investing. Shareholders have also benefited from the advisors stringent credit analysis, a Vanguard hallmark. As fiscal fortunes have diverged, it has become harder for 6 individual investors to evaluate the credit-worthiness of a wide range of municipal borrowers. Because there are no remaining AAA-rated insurance companies, investors cant look to guarantees to provide assurance. In addition, a nationwide recalibration of municipal bond ratings by two major credit-rating agencies has blurred some of the distinctions among issuers. These factors underscore the importance of the objective insights of Vanguards experienced team of credit analysts, who work closely with our portfolio managers and traders. Diversification and credit analysis arent likely to go out of style Because twists and turns in the bond markets are often as unpredictable as those in the stock markets, we encourage you to diversify your bond holdings, consistent with the investment objectives and principles you consider in managing all of your assets. And always keep in mind the importance of skilled credit analysis. The Vanguard New York Tax-Exempt Funds can helpby offering you a low-cost, diversified portfolio of New York securities that meet the high standards of our credit analysts. Many investors are concerned about what may happen to their bond portfolios if interest rates rise. Conventional wisdom might suggest reallocating some of those assets into shorter-maturity bond funds, which are often thought to be less sensitive to changes in interest rates. Recent Vanguard research, however, underscores the benefits of maintaining a broadly diversified fixed income portfolio regardless of the future direction of interest rates. In fact, our research suggests that greater uncertainty about the outlook for economic growth, the deficit, inflation, and interest rates supports more fixed income diversification, not less. Thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer December 9, 2010 7 Advisors Report For the fiscal year ended November 30, 2010, Vanguard New York Tax-Exempt Money Market Fund returned 0.10%, ahead of the 0.01% average return of its peer group. The New York Long-Term Tax-Exempt Fund returned 4.20% for Investor Shares and 4.28% for Admiral Shares, trailing the 4.77% average return of competing New York funds and the result for its diversified Barclays Capital index benchmark. The investment environment A look at changes in tax-exempt yields for the fiscal year as a wholeshown in the table belowdoes not do justice to the unusual degree of volatility that the municipal bond market experienced as the year drew to a close. Until November, the period was characterized by a general slide in yields across the maturity curve, but for different reasons. The Federal Reserve kept interest ratesand, in effect, the returns on money market fundsnear zero throughout the year. Scrambling for higher yields, investors turned to intermediate-term municipals, pushing up their prices and pushing down their yields. (As you know, bond prices and yields are inversely related.) Among the longest-term tax-exempt bonds, demand clashed with a shortage of supply as states and local governments took advantage of federal subsidies to issue taxable municipal bonds, known as Build America Bonds (BABs). About a third of the $40 billion in New York bonds issued by the state and local governments during the Yields of Tax-Exempt Municipal Bonds (AAA-Rated General-Obligation Issues) November 30, November 30, Maturity 2009 2010 2 years 0.61% 0.60% 5 years 1.50 1.36 10 years 2.78 2.79 30 years 4.28 4.28 Source: Vanguard. 8 fiscal year were BABs. The temporary BABs program, designed to help fiscally stressed states and municipalities reduce debt financing costs, came into existence because of the early-2009 federal stimulus program and was designed to expire on December 31, 2010. Another December 31 deadlinethe scheduled expiration of federal tax breaksspurred demand for tax-exempt securities as uncertainty persisted about what Congress might do. [The BABs program ended on schedule, while the reduced tax rates were extended for two years.] In August and September, municipal yields reached historical lows. In the final month of the fiscal year, however, the slide in yields (money market funds excepted) abruptly reversed, erasing all or much of the decline, depending on maturity, of the preceding 11 months. November turned out to be the most volatile month for municipal bonds since the height of the financial crisis in the fall of 2008. A new mix of factors led to a sell-off, with many investors moving assets from municipal bond funds to alternatives such as tax-exempt money market funds, despite their scant yields. The volatility and fund outflows continued in December. November opened with the midterm elections, the results of which led many investors to expect that federal tax cuts would be extended. Immediately afterward, the Federal Reserve announced its widely anticipated program to purchase huge quantities of Treasury bonds, an action intended to stimulate the economy by lowering long-term interest rates. Nonetheless, Treasury yields rose in response to economic data suggesting a possibility of inflation to come. Muni yields followed. Further upward pressure on yields in November came from expectations of swelling new-issue supply and sales of bonds by mutual funds that needed to raise cash for redemptions. (The Vanguard municipal bond funds have had adequate reserves to meet redemptions.) As of November 30, the yields of longer-term tax-exempt bonds had risen above those of taxable Treasuries, an inversion of the typical pattern. Management of the funds The turbulence that characterized the municipal bond market as the fiscal year ended did not reflect a material change in the credit fundamentals of bond issuers. State and local governments remain under great fiscal stress, of course, although the recession technically ended in June 2009. As in previous economic recoveries, the municipal sector tends to lag the general economy because time is needed for higher personal and business income to flow through the tax system. The road to improvement is likely to be longer 9 than usual because of the depth of the recent recession, the worst since the Great Depression. For this and other reasons, investors are understandably concerned about the health of muni bond issuers and their ability to make principal and interest payments on time. That is why close monitoring of the financial condition of state and local governments has always been a crucial component of our investment activities. Vanguards highly experienced credit analysts review each potential addition to our portfolios and reject those that dont pass our rigorous evaluation process. In view of the uncertainties surrounding the pace of the economic recovery, we held the New York Long-Term Tax-Exempt Fund at a neutral average weighted duration compared with its benchmark index. As a consequence, interest rate positioning had no significant impact on the funds performance during this fiscal year. Outlook We expect to see more headlines citing the plight of state and local governments, and more comparisons between the states and European nations facing fiscal stress. We are confident, however, that states and municipalities will make the tough and unpleasant decisions about tax and service levels necessary to balance their budgets in the short term and address longer-term challenges, such as adequately funding retiree benefits. Its a process that likely wont be smooth, in the give-and-take of the political arena. Nonrenewal of the BABs program would imply more tax-exempt issuance in 2011, especially in the long-term portion of the municipal market. If this happens, the additional supply could produce lower prices and higher yields at the long end of the yield curve. Pamela Wisehaupt Tynan, Principal, Portfolio Manager Michael G. Kobs, Portfolio Manager Christopher W. Alwine, CFA, Principal, Head of Municipal Money Market and Bond Groups December 21, 2010 10 New York Tax-Exempt Money Market Fund Fund Profile As of November 30, 2010 Financial Attributes Ticker Symbol VYFXX Expense Ratio 1 0.17% 7-Day SEC Yield 0.13% Average Weighted Maturity 40 days Distribution by Credit Quality (% of portfolio) First Tier 100.0% For information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratio shown is from the prospectus dated April 22, 2010, and represents estimated costs for the current fiscal year. For the fiscal year ended November 30, 2010, the expense ratio was 0.17%. 11 New York Tax-Exempt Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the fund. The funds 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Cumulative Performance: November 30, 2000, Through November 30, 2010 Initial Investment of $10,000 Average Annual Total Returns Periods Ended November 30, 2010 Final Value One Five Ten of a $10,000 Year Years Years Investment New York Tax-Exempt Money Market Fund 0.10% 1.92% 1.78% $11,931     New York Tax-Exempt Money Market Funds Average 0.01 1.60 1.41 11,501 New York Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper Inc. See Financial Highlights for dividend information. 12 New York Tax-Exempt Money Market Fund Fiscal-Year Total Returns (%): November 30, 2000, Through November 30, 2010 NY Tax-Exempt Money Mkt Funds Avg Fiscal Year Total Returns Total Returns 2001 2.79% 2.35% 2002 1.32 0.91 2003 0.89 0.53 2004 1.03 0.58 2005 2.18 1.70 2006 3.28 2.81 2007 3.60 3.12 2008 2.32 1.88 2009 0.36 0.24 2010 0.10 0.01 7-day SEC yield (11/30/2010): 0.13% New York Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper Inc. Average Annual Total Returns: Periods Ended September 30, 2010 This table presents average annual total returns through the latest calendar quarterrather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years New York Tax-Exempt Money Market Fund 9/3/1997 0.10% 2.01% 1.85% 13 New York Tax-Exempt Money Market Fund Financial Statements Statement of Net Assets As of November 30, 2010 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the funds semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website at sec.gov. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). In addition, the fund publishes its holdings on a monthly basis at v anguard.com. Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.4%) New York (98.4%) Albany NY Industrial Development Agency Civic Facility Revenue (CHF Holland Suites LLC Project) VRDO 0.270% 12/7/10 LOC 12,430 12,430 Amherst NY Development Corp. Student Housing Facility Revenue VRDO 0.260% 12/7/10 LOC 6,000 6,000 Chappaqua NY Central School District TAN 2.000% 6/30/11 8,000 8,068 Cheektowaga NY BAN 2.000% 7/21/11 8,300 8,376 Chemung County NY Industrial Development Agency Civic Facility Revenue (Elmira College Project) VRDO 0.280% 12/7/10 LOC 9,800 9,800 Clifton Park NY Industrial Development Agency Multifamily Housing Revenue (Coburg Village Senior Housing Project) VRDO 0.280% 12/7/10 LOC 10,945 10,945 Columbia County NY Capital Resource Corp. Civic Facility Revenue (Columbia Memorial Hospital Project) VRDO 0.280% 12/7/10 LOC 6,000 6,000 Columbia County NY Industrial Development Agency Civic Facility Revenue (Columbia Memorial Hospital Project) VRDO 0.280% 12/7/10 LOC 5,250 5,250 Erie County NY Fiscal Stability Authority BAN 1.250% 7/29/11 20,000 20,114 Geneva NY Industrial Development Agency Civic Facility Revenue (Colleges of the Seneca Project) VRDO 0.270% 12/7/10 LOC 29,575 29,575 Half Hollow Hills NY Central School District Huntington & Babylon TAN 2.000% 6/30/11 39,000 39,385 Hauppauge NY Union Free School District TAN 2.000% 6/28/11 25,000 25,239 Huntington NY Union Free School District TAN 1.500% 6/24/11 25,000 25,161 Islip NY BAN 2.000% 12/16/10 5,520 5,524 Ithaca City NY City School District BAN 1.500% 7/8/11 15,000 15,102 Liberty New York Development Corp. Revenue (Greenwich LLC) VRDO 0.320% 12/7/10 LOC 15,375 15,375 Long Island NY Power Authority Electric System Revenue CP 0.300% 2/7/11 LOC 24,000 24,000 Metropolitan New York Transportation Authority RAN 2.000% 12/31/10 25,000 25,033 1 Metropolitan New York Transportation Authority Revenue (Dedicated Petroleum Tax) TOB VRDO 0.310% 12/7/10 (4) 7,510 7,510 14 New York Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) 1 Metropolitan New York Transportation Authority Revenue (Dedicated Petroleum Tax) TOB VRDO 0.310% 12/7/10 (13) 7,840 7,840 Metropolitan New York Transportation Authority Revenue (Dedicated Tax Fund) VRDO 0.280% 12/7/10 LOC 40,310 40,310 Metropolitan New York Transportation Authority Revenue (Dedicated Tax Fund) VRDO 0.280% 12/7/10 LOC 13,460 13,460 Metropolitan New York Transportation Authority Revenue (Dedicated Tax Fund) VRDO 0.280% 12/7/10 LOC 14,595 14,595 1 Metropolitan New York Transportation Authority Revenue (Service Contract) TOB VRDO 0.330% 12/7/10 (4) 4,495 4,495 Metropolitan New York Transportation Authority Revenue (Transit Revenue) VRDO 0.310% 12/1/10 LOC 25,900 25,900 1 Metropolitan New York Transportation Authority Revenue TOB VRDO 0.310% 12/7/10 (13) 19,005 19,005 1 Metropolitan New York Transportation Authority Revenue TOB VRDO 0.320% 12/7/10 (13) 6,000 6,000 1 Metropolitan New York Transportation Authority Revenue TOB VRDO 0.400% 12/7/10 (4) 3,620 3,620 1 Metropolitan New York Transportation Authority Revenue TOB VRDO 0.400% 12/7/10 (4) 6,510 6,510 Metropolitan New York Transportation Authority Revenue VRDO 0.270% 12/7/10 LOC 15,350 15,350 Metropolitan New York Transportation Authority Revenue VRDO 0.300% 12/7/10 LOC 10,000 10,000 Monroe County NY Industrial Development Agency Civic Facility Revenue (Cherry Ridge) VRDO 0.240% 12/7/10 LOC 7,060 7,060 Monroe County NY Industrial Development Agency Civic Facility Revenue (Cherry Ridge) VRDO 0.240% 12/7/10 LOC 3,000 3,000 Monroe County NY Industrial Development Agency Civic Facility Revenue (Monroe Community College) VRDO 0.270% 12/7/10 LOC 3,800 3,800 Monroe County NY Industrial Development Agency Civic Facility Revenue (Nazareth College) VRDO 0.300% 12/7/10 LOC 6,385 6,385 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.250% 12/7/10 41,100 41,100 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.250% 12/7/10 46,100 46,100 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.260% 12/7/10 10,000 10,000 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.280% 12/7/10 5,000 5,000 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.290% 12/7/10 20,000 20,000 New York City NY Capital Resources Corp. Revenue (Loan Enhanced Assistance Program) VRDO 0.390% 12/7/10 LOC 8,000 8,000 New York City NY Capital Resources Corp. Revenue (Loan Enhanced Assistance Program) VRDO 0.610% 12/7/10 LOC 4,320 4,320 New York City NY Cultural Resources Revenue (American Museum of Natural History) VRDO 0.250% 12/7/10 17,965 17,965 15 New York Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) New York City NY Cultural Resources Revenue (Asia Society) VRDO 0.300% 12/7/10 LOC 2,430 2,430 New York City NY Cultural Resources Revenue (Lincoln Center for the Performing Arts Inc.) VRDO 0.280% 12/7/10 LOC 13,000 13,000 New York City NY Cultural Resources Revenue (Manhattan School of Music) VRDO 0.250% 12/7/10 LOC 7,200 7,200 New York City NY Cultural Resources Revenue (Pierpont Morgan Library) VRDO 0.270% 12/7/10 LOC 13,480 13,480 New York City NY Cultural Resources Revenue (The Metropolitan Museum of Art) VRDO 0.290% 12/7/10 40,100 40,100 New York City NY Cultural Resources Revenue (The Metropolitan Museum of Art) VRDO 0.290% 12/7/10 57,460 57,460 New York City NY GO 5.250% 3/15/11 (Prere.) 5,000 5,120 New York City NY GO 2.000% 8/1/11 9,325 9,430 New York City NY GO 3.000% 8/1/11 17,800 18,119 1 New York City NY GO TOB VRDO 0.290% 12/1/10 LOC 6,195 6,195 New York City NY GO VRDO 0.280% 12/1/10 LOC 7,585 7,585 New York City NY GO VRDO 0.300% 12/1/10 (4) 2,000 2,000 New York City NY GO VRDO 0.300% 12/1/10 (4) 8,930 8,930 New York City NY GO VRDO 0.300% 12/1/10 (4) 1,400 1,400 New York City NY GO VRDO 0.300% 12/1/10 (4) 12,365 12,365 New York City NY GO VRDO 0.300% 12/1/10 (4) 5,300 5,300 New York City NY GO VRDO 0.300% 12/1/10 (4) 13,020 13,020 New York City NY GO VRDO 0.240% 12/1/10 LOC 3,650 3,650 New York City NY GO VRDO 0.280% 12/7/10 LOC 23,000 23,000 New York City NY GO VRDO 0.280% 12/7/10 LOC 30,000 30,000 New York City NY GO VRDO 0.320% 12/7/10 LOC 14,725 14,725 New York City NY Health & Hospital Corp. Revenue (Health System) VRDO 0.310% 12/7/10 LOC 14,200 14,200 New York City NY Housing Development Corp. Multi-Family Housing Revenue PUT 0.530% 5/13/11 22,720 22,720 New York City NY Housing Development Corp. Multi-Family Housing Revenue PUT 0.410% 9/15/11 16,575 16,575 1 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.320% 12/7/10 20,000 20,000 1 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.400% 12/7/10 21,840 21,840 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (89 Murray Street Development) VRDO 0.270% 12/7/10 LOC 45,800 45,800 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (First Avenue Development) 0.270% 12/7/10 LOC 10,000 10,000 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Atlantic Court Apartments) VRDO 0.270% 12/7/10 LOC 53,100 53,100 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Ocean Gate Development) VRDO 0.370% 12/7/10 LOC 32,530 32,530 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (One Columbus Place Development) VRDO 0.270% 12/7/10 LOC 32,000 32,000 New York City NY Industrial Development Agency Civic Facility Revenue (Civil Liberties Union) VRDO 0.240% 12/1/10 LOC 13,465 13,465 16 New York Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) New York City NY Industrial Development Agency Civic Facility Revenue (Grace Church School) VRDO 0.280% 12/7/10 LOC 4,910 4,910 New York City NY Industrial Development Agency Civic Facility Revenue (Jewish Board of Family Services) VRDO 0.250% 12/7/10 LOC 14,340 14,340 New York City NY Industrial Development Agency Civic Facility Revenue (Lycee Francais De New York Project) VRDO 0.250% 12/7/10 LOC 13,350 13,350 New York City NY Industrial Development Agency Civic Facility Revenue (Mercy College Project) VRDO 0.280% 12/7/10 LOC 12,365 12,365 New York City NY Industrial Development Agency Civic Facility Revenue (New York Congregational Nursing Center Project) VRDO 0.280% 12/7/10 LOC 4,400 4,400 New York City NY Industrial Development Agency Civic Facility Revenue (New York Law School) VRDO 0.250% 12/7/10 LOC 15,500 15,500 New York City NY Industrial Development Agency Civic Facility Revenue (United Jewish Appeal) VRDO 0.250% 12/7/10 17,800 17,800 New York City NY Industrial Development Agency Special Facility Revenue (Korean Air Lines) VRDO 0.280% 12/7/10 LOC 14,100 14,100 New York City NY Industrial Development Agency Special Facility Revenue (Korean Air Lines) VRDO 0.280% 12/7/10 LOC 12,400 12,400 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.280% 12/1/10 4,500 4,500 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.290% 12/7/10 11,000 11,000 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.300% 12/7/10 10,000 10,000 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.300% 12/7/10 4,450 4,450 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.230% 12/1/10 14,000 14,000 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.240% 12/1/10 50,280 50,280 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.260% 12/1/10 12,500 12,500 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.270% 12/1/10 32,500 32,500 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.260% 12/7/10 15,400 15,400 17 New York Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.300% 12/7/10 5,000 5,000 1 New York City NY Sales Tax Asset Receivable Corp. Revenue TOB VRDO 0.330% 12/7/10 19,610 19,610 1 New York City NY Sales Tax Asset Receivable Corp. Revenue TOB VRDO 0.330% 12/7/10 12,845 12,845 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/11 4,750 4,777 1 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.290% 12/7/10 LOC 9,950 9,950 New York City NY Transitional Finance Authority Future Tax Revenue 5.375% 2/1/11 (Prere.) 8,385 8,539 New York City NY Transitional Finance Authority Future Tax Revenue 5.375% 2/1/11 (Prere.) 7,310 7,444 New York City NY Transitional Finance Authority Future Tax Revenue 5.375% 2/1/11 (Prere.) 13,985 14,242 New York City NY Transitional Finance Authority Future Tax Revenue 5.375% 2/1/11 (Prere.) 8,415 8,570 New York City NY Transitional Finance Authority Future Tax Revenue 5.500% 2/1/11 (Prere.) 9,500 9,676 New York City NY Transitional Finance Authority Future Tax Revenue 5.500% 2/1/11 (Prere.) 2,955 3,010 New York City NY Transitional Finance Authority Future Tax Revenue 5.500% 2/1/11 (Prere.) 1,470 1,497 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.300% 12/7/10 5,295 5,295 New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.290% 12/1/10 1,265 1,265 New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.240% 12/1/10 1,000 1,000 New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.270% 12/7/10 50,660 50,660 New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.270% 12/7/10 3,655 3,655 New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.280% 12/7/10 15,000 15,000 New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.300% 12/7/10 55,525 55,525 New York City NY Trust for Cultural Resources Revenue (School of American Ballet Inc.) VRDO 0.350% 12/7/10 LOC 7,080 7,080 New York Liberty Development Corp. Revenue PUT 0.320% 5/5/11 50,000 50,000 New York Metropolitan Transportation Authority Revenue CP 0.280% 12/3/10 LOC 10,000 10,000 New York Metropolitan Transportation Authority Revenue CP 0.300% 1/13/11 15,625 15,625 New York State Dormitory Auth. Rev. (Columbia Univ.) CP 0.290% 3/8/11 12,800 12,800 New York State Dormitory Authority Revenue (Blythedale Childrens Hospital) VRDO 0.290% 12/7/10 LOC 9,000 9,000 New York State Dormitory Authority Revenue (Catholic Health System Obligated Group) VRDO 0.290% 12/7/10 LOC 7,270 7,270 18 New York Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) New York State Dormitory Authority Revenue (Catholic Health System Obligated Group) VRDO 0.290% 12/7/10 LOC 24,105 24,105 New York State Dormitory Authority Revenue (Catholic Health System Obligated Group) VRDO 0.290% 12/7/10 LOC 2,470 2,470 New York State Dormitory Authority Revenue (City University System) 2.000% 7/1/11 26,640 26,898 New York State Dormitory Authority Revenue (City University System) 5.500% 7/1/11 (Prere.) 4,090 4,213 1 New York State Dormitory Authority Revenue (City University System) TOB VRDO 0.300% 12/7/10 (4) 10,905 10,905 New York State Dormitory Authority Revenue (Columbia University) 5.250% 7/1/11 4,160 4,279 New York State Dormitory Authority Revenue (Columbia University) CP 0.290% 3/8/11 1,095 1,095 New York State Dormitory Authority Revenue (Columbia University) VRDO 0.240% 12/7/10 60,150 60,150 New York State Dormitory Authority Revenue (Cornell University) VRDO 0.270% 12/7/10 6,000 6,000 New York State Dormitory Authority Revenue (Highland Community Development Corp.) VRDO 0.250% 12/7/10 LOC 9,170 9,170 New York State Dormitory Authority Revenue (LeMoyne College) VRDO 0.270% 12/7/10 LOC 4,700 4,700 1 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) TOB VRDO 0.370% 12/7/10 (4)LOC 15,785 15,785 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) VRDO 0.250% 12/7/10 LOC 71,500 71,500 New York State Dormitory Authority Revenue (Mount St. Mary College) VRDO 0.300% 12/7/10 LOC 4,900 4,900 New York State Dormitory Authority Revenue (New York Law School) VRDO 0.250% 12/7/10 LOC 8,600 8,600 New York State Dormitory Authority Revenue (New York Public Library) VRDO 0.300% 12/7/10 LOC 7,020 7,020 New York State Dormitory Authority Revenue (New York Public Library) VRDO 0.300% 12/7/10 LOC 15,115 15,115 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.300% 12/7/10 17,520 17,520 New York State Dormitory Authority Revenue (Rockefeller University) VRDO 0.270% 12/7/10 21,215 21,215 New York State Dormitory Authority Revenue (Rockefeller University) VRDO 0.270% 12/7/10 5,000 5,000 1 New York State Dormitory Authority Revenue (State University Educational Facilities) TOB VRDO 0.290% 12/7/10 LOC 10,345 10,345 New York State Dormitory Authority Revenue (University of Rochester) VRDO 0.240% 12/1/10 LOC 4,390 4,390 New York State Energy Research & Development Authority Electric Facilities Revenue (Long Island Lighting Co. Project) VRDO 0.310% 12/7/10 LOC 14,980 14,980 1 New York State Environmental Facilities Corp. Revenue (Personal Income Tax) TOB VRDO 0.300% 12/7/10 3,185 3,185 1 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) TOB VRDO 0.300% 12/7/10 3,645 3,645 19 New York Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) New York State Environmental Facilities Corp. Water Pollution Control Revenue 5.750% 6/15/11 (ETM) 5,950 6,123 New York State Housing Finance Agency Housing Revenue (10 Liberty Street) VRDO 0.250% 12/7/10 LOC 15,200 15,200 New York State Housing Finance Agency Housing Revenue (150 East 44th Street) VRDO 0.270% 12/7/10 LOC 27,000 27,000 New York State Housing Finance Agency Housing Revenue (80 DeKalb Avenue) VRDO 0.250% 12/7/10 LOC 15,270 15,270 New York State Housing Finance Agency Housing Revenue (Avalon Bowery Place I) VRDO 0.260% 12/7/10 LOC 25,200 25,200 New York State Housing Finance Agency Housing Revenue (Chelsea Apartments) VRDO 0.290% 12/7/10 LOC 66,170 66,170 New York State Housing Finance Agency Housing Revenue (Clinton Green North) VRDO 0.250% 12/7/10 LOC 10,000 10,000 New York State Housing Finance Agency Housing Revenue (Clinton Green South) VRDO 0.250% 12/7/10 LOC 15,600 15,600 New York State Housing Finance Agency Housing Revenue (Saville) VRDO 0.270% 12/7/10 LOC 45,000 45,000 New York State Housing Finance Agency Housing Revenue (West 17th Street) VRDO 0.260% 12/7/10 LOC 25,000 25,000 New York State Housing Finance Agency Housing Revenue (West 23rd Street) VRDO 0.280% 12/7/10 LOC 10,400 10,400 New York State Housing Finance Agency Housing Revenue (West 37th Street) VRDO 0.290% 12/7/10 LOC 4,200 4,200 New York State Housing Finance Agency Housing Revenue (West 38th Street) VRDO 0.260% 12/7/10 LOC 15,000 15,000 New York State Housing Finance Agency Revenue (Service Contract) VRDO 0.290% 12/7/10 LOC 9,000 9,000 1 New York State Mortgage Agency Homeowner Mortgage Revenue TOB VRDO 0.350% 12/7/10 12,090 12,090 1 New York State Mortgage Agency Homeowner Mortgage Revenue TOB VRDO 0.350% 12/7/10 8,805 8,805 1 New York State Mortgage Agency Homeowner Mortgage Revenue TOB VRDO 0.360% 12/7/10 10,915 10,915 1 New York State Mortgage Agency Homeowner Mortgage Revenue TOB VRDO 0.360% 12/7/10 11,090 11,090 1 New York State Mortgage Agency Revenue TOB VRDO 0.300% 12/1/10 1,200 1,200 New York State Power Authority Revenue PUT 0.290% 3/1/11 35,000 35,000 New York State Power Authority Revenue PUT 0.290% 3/1/11 24,650 24,650 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.500% 4/1/11 (Prere.) 2,000 2,054 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.500% 4/1/11 (Prere.) 3,000 3,081 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.270% 12/7/10 LOC 82,100 82,100 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.270% 12/7/10 LOC 21,300 21,300 North Hempstead NY BAN 2.000% 10/7/11 31,664 32,098 Northport-East Northport NY Union Free School District TAN 1.600% 6/24/11 39,000 39,276 1 Nuveen New York Performance Plus Municipal Fund VRDP VRDO 0.480% 12/7/10 LOC 34,500 34,500 1 Nuveen New York Select Quality Municipal Fund VRDP VRDO 0.550% 12/7/10 LOC 31,000 31,000 20 New York Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Onondaga County NY Industrial Development Agency Civic Facility Revenue (Crouse Health Hospital Inc. Project) VRDO 0.280% 12/7/10 LOC 6,715 6,715 Onondaga County NY Industrial Development Agency Civic Facility Revenue (Crouse Health Hospital Inc. Project) VRDO 0.280% 12/7/10 LOC 8,605 8,605 Onondaga County NY Industrial Development Agency Civic Facility Revenue (Syracuse University Project) VRDO 0.250% 12/7/10 LOC 8,590 8,590 Onondaga County NY Trust Cultural Resource Revenue (Syracuse University) VRDO 0.320% 12/7/10 LOC 17,000 17,000 Oyster Bay NY BAN 1.500% 3/11/11 40,000 40,130 Port Washington NY Union Free School District TAN 2.000% 6/23/11 20,000 20,191 Riverhead NY Industrial Development Agency Civic Facility Revenue (Central Suffolk Hospital Project) 0.280% 12/7/10 LOC 6,790 6,790 Riverhead NY Industrial Development Agency Civic Facility Revenue (Central Suffolk Hospital Project) 0.280% 12/7/10 LOC 5,000 5,000 Rockland County NY Industrial Development Agency Civic Facility Revenue (Dominican College Project) 0.280% 12/7/10 LOC 6,405 6,405 South Orangetown NY Central School District TAN 2.000% 6/30/11 5,000 5,040 Southampton NY Union Free School District TAN 2.000% 6/23/11 9,500 9,589 Suffolk County NY Industrial Development Agency Civic Facility Revenue (St. Anthonys High School) VRDO 0.260% 12/7/10 LOC 11,500 11,500 Suffolk County NY TAN 2.000% 9/13/11 23,000 23,291 Suffolk County NY Water Authority Revenue VRDO 0.230% 12/7/10 41,700 41,700 Syosset NY Central School District TAN 1.500% 6/24/11 18,000 18,122 Syracuse NY Industrial Development Agency Civic Facility Revenue (Syracuse University Project) VRDO 0.250% 12/7/10 LOC 17,150 17,150 Tompkins County NY BAN 2.000% 12/17/10 20,440 20,455 Tompkins County NY Industrial Development Agency Civic Facility Revenue (Cornell University) VRDO 0.300% 12/7/10 9,190 9,190 Tompkins County NY Industrial Development Agency Civic Facility Revenue (Ithaca College) VRDO 0.270% 12/7/10 LOC 28,195 28,195 Tompkins County NY Industrial Development Agency Civic Facility Revenue (Ithaca College) VRDO 0.270% 12/7/10 LOC 15,000 15,000 1 Triborough Bridge & Tunnel Authority New York Revenue TOB VRDO 0.300% 12/7/10 10,040 10,040 1 Triborough Bridge & Tunnel Authority New York Revenue TOB VRDO 0.300% 12/7/10 2,660 2,660 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.250% 12/7/10 LOC 36,880 36,880 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.280% 12/7/10 25,075 25,075 21 New York Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.290% 12/7/10 (4) 23,495 23,495 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.290% 12/7/10 (4) 2,585 2,585 3,243,471 Puerto Rico (1.0%) Puerto Rico Sales Tax Financing Corp. Revenue PUT 5.000% 8/1/11 (Prere.) 5,000 5,154 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.300% 12/7/10 28,600 28,600 33,754 Total Tax-Exempt Municipal Bonds (Cost $3,277,225) Other Assets and Liabilities (0.6%) Other Assets 29,297 Liabilities (11,047) 18,250 Net Assets (100%) Applicable to 3,295,300,282 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share At November 30, 2010, net assets consisted of: Amount ($000) Paid-in Capital 3,295,476 Undistributed Net Investment Income  Accumulated Net Realized Losses (1) Net Assets See Note A in Notes to Financial Statements. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2010, the aggregate value of these securities was $392,950,000, representing 11.9% of net assets. A key to abbreviations and other references follows the Statement of Net Assets. See accompanying Notes, which are an integral part of the Financial Statements. 22 New York Tax-Exempt Money Market Fund Key to Abbreviations ARSAuction Rate Security. BANBond Anticipation Note. COPCertificate of Participation. CPCommercial Paper. FRFloating Rate. GANGrant Anticipation Note. GOGeneral Obligation Bond. IDAIndustrial Development Authority Bond. IDRIndustrial Development Revenue Bond. PCRPollution Control Revenue Bond. PUTPut Option Obligation. RANRevenue Anticipation Note. TANTax Anticipation Note. TOBTender Option Bond. TRANTax Revenue Anticipation Note. UFSDUnion Free School District. USDUnited School District. VRDOVariable Rate Demand Obligation. VRDPVariable Rate Demand Preferred. (ETM)Escrowed to Maturity. (Prere.)Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corp. (13) Berkshire Hathaway Assurance Corp. (14) National Public Finance Guarantee Corp. The insurance does not guarantee the market value of the municipal bonds. LOCScheduled principal and interest payments are guaranteed by bank letter of credit. 23 New York Tax-Exempt Money Market Fund Statement of Operations Year Ended November 30, 2010 ($000) Investment Income Income Interest 9,624 Total Income 9,624 Expenses The Vanguard GroupNote B Investment Advisory Services 780 Management and Administrative 4,083 Marketing and Distribution 1,127 Custodian Fees 27 Auditing Fees 21 Shareholders Reports 13 Trustees Fees and Expenses 5 Total Expenses 6,056 Net Investment Income 3,568 Realized Net Gain (Loss) on Investment Securities Sold 9 Net Increase (Decrease) in Net Assets Resulting from Operations See accompanying Notes, which are an integral part of the Financial Statements. 24 New York Tax-Exempt Money Market Fund Statement of Changes in Net Assets Year Ended November 30, 2010 2009 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 3,568 16,425 Realized Net Gain (Loss) 9 195 Net Increase (Decrease) in Net Assets Resulting from Operations 3,577 16,620 Distributions Net Investment Income (3,568) (16,425) Realized Capital Gain   Total Distributions (3,568) (16,425) Capital Share Transactions (at $1.00) Issued 1,737,816 2,350,479 Issued in Lieu of Cash Distributions 3,462 15,817 Redeemed (2,362,526) (3,260,687) Net Increase (Decrease) from Capital Share Transactions (621,248) (894,391) Total Increase (Decrease) (621,239) (894,196) Net Assets Beginning of Period End of Period See accompanying Notes, which are an integral part of the Financial Statements. 25 New York Tax-Exempt Money Market Fund Financial Highlights For a Share Outstanding Year Ended November 30, Throughout Each Period 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period $1.00 $1.00 $1.00 $1.00 $1.00 Investment Operations Net Investment Income .001 .004 .023 .035 .032 Net Realized and Unrealized Gain (Loss) on Investments      Total from Investment Operations .001 .004 .023 .035 .032 Distributions Dividends from Net Investment Income (.001) (.004) (.023) (.035) (.032) Distributions from Realized Capital Gains      Total Distributions (.001) (.004) (.023) (.035) (.032) Net Asset Value, End of Period Total Return 1 0.10% 0.36% 2.32% 3.60% 3.28% Ratios/Supplemental Data Net Assets, End of Period (Millions) $3,295 $3,917 $4,811 $5,451 $4,379 Ratio of Total Expenses to Average Net Assets 0.17% 0.17% 2 0.11% 2 0.10% 0.13% Ratio of Net Investment Income to Average Net Assets 0.10% 0.37% 2.29% 3.54% 3.25% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes fees to participate in the Treasury Temporary Guarantee Program for Money Market Funds of 0.04% for 2009 and 0.01% for 2008. See accompanying Notes, which are an integral part of the Financial Statements. 26 New York Tax-Exempt Money Market Fund Notes to Financial Statements Vanguard New York Tax-Exempt Money Market Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in debt instruments of municipal issuers whose ability to meet their obligations may be affected by economic and political developments in the state. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued at amortized cost, which approximates market value. 2. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its income. Management has analyzed the funds tax positions taken for all open federal income tax years (November 30, 20072010), and has concluded that no provision for federal income tax is required in the funds financial statements. 3. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. 4. Other: Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At November 30, 2010, the fund had contributed capital of $576,000 to Vanguard (included in Other Assets), representing 0.02% of the funds net assets and 0.23% of Vanguards capitalization. The funds trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the funds investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 
